DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Notice of Allowance
The previous Notice of Allowance contained a typographical error in claim 56. This has been corrected below. 
EXAMINER’S AMENDMENT
	The Examiner’s Amendments in the Notices of Allowance mailed 12/9/20 and 1/22/21 have not been withdrawn, and the application is amended as previously described. 	
An additional examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The previous Examiner’s Amendment contains a typographical error in claim 56. This is corrected below. 
The application is amended as follows: 
	In the claims:
Claim 56 is amended to read as follows: 
56. A method of producing a protein profile, comprising:
 a) obtaining a blood sample; 
b) separating plasma from the blood sample to produce a cell pellet; 
c) leukodepleting the cell pellet to produce a red blood cell-enriched sample; 
d) measuring the level of one or more proteins in the red blood cell-enriched sample from step c) and the level in the separated plasma from step b); and 
e) calculating a protein ratio of the measured level of the one or more proteins in the red blood cell-enriched sample relative to the measured level in the separated plasma; 
wherein the produced protein profile comprises the calculated ratio having a value of at least 2:1; and 
wherein the one or more proteins is selected from the group consisting of: basic FGF, CTACK, G-CSF, GM-CSF, HGF, IFN-α2, IFN-γ, IL-12p70, IL-13, IL-12p40, IL-15, IL-16, IL-17A, IL-18, IL-lα, IL-1β, IL-2, IL-
	
Conclusion
Claims 42-51 and 53-60 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        2/5/21

/BRIAN GANGLE/Primary Examiner, Art Unit 1645